NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1037-17T2

K.L.,

        Plaintiff-Respondent,

v.

S.L.,

     Defendant-Appellant.
___________________________

              Submitted August 21, 2018 – Decided August 24, 2018

              Before Judges Messano and Geiger.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Somerset
              County, Docket No. FM-18-0475-12.

              S.L., appellant pro se.

              K.L., respondent pro se.

PER CURIAM

        Defendant S.L. appeals from an October 3, 2017 order denying

his application to: (1) vacate provisions of a domestic violence

final restraining order (FRO) prohibiting him from having contact

with his daughter, Sara, and five other individuals; (2) award him

joint legal custody of Sara; (3) expand his parenting time with
Sara; (4) restore limited contact with plaintiff K.L. regarding

parenting issues; and (5) vacate the requirement he obtain pre-

approval from the court before filing any further motions in this

matter.1    We affirm.

     Plaintiff and defendant were married in 1996, had their only

child, Sara, in 2005, and were divorced in Texas in 2009.2             While

the final decree of divorce granted defendant custody of Sara,

defendant agreed Sara could move to New Jersey with plaintiff and

live with plaintiff and plaintiff's brother.            This move occurred

eleven days after the divorce.             In 2011, plaintiff was granted

sole legal and physical custody of Sara.            The order also required

defendant    to   "cease    and   desist"    from   contacting   plaintiff's

employer    and   limited    defendant's      contact   with   plaintiff    to

communication regarding Sara's "health, education, and welfare."

     Plaintiff     filed    a     domestic   violence   complaint   against

defendant in 2011 pursuant to the Prevention of Domestic Violence


1
   A pseudonym is used in place of the daughter's name to protect
the child's privacy.    We identify the parties by initials to
protect their privacy.
2
   The divorce proceedings were described in our prior opinion,
K.L. v. S.L., No A-3608-16 (App. Div. March 27, 2018) (K.L. II),
in which we affirmed an order denying defendant's post-judgment
motion to reduce child support, require plaintiff to reimburse
work-related   childcare   expenses,  and   reduce   defendant's
responsibility for unreimbursed health care expenses and
extracurricular activities.


                                       2                             A-1037-17T2
Act (the Act), N.J.S.A. 2C:25-17 to -35.        Defendant did not appear

for the domestic violence trial.             Pertinent to this appeal,

plaintiff    testified   to   the   extensive   history   of   threats   and

assaults directed at her by defendant and her resulting fear of

defendant.    Finding plaintiff to be "a very credible witness," the

trial court entered an FRO against defendant, barring him from all

communications with plaintiff, Sara, and five other individuals

and suspended his parenting time.          Defendant did not appeal the

FRO.    The domestic violence proceedings filed by plaintiff against

defendant are described in greater detail in our prior opinion,

K.L. v. S.L., No A-4569-13 (App. Div. August 26, 2015) (K.L. I).

       In May 2013, defendant moved to vacate the FRO or, in the

alternative, order a plenary hearing to determine whether a basis

existed for continuing the FRO.           The motion was denied in June

2013.    The judge issued a twenty-eight-page statement of reasons

explaining his decision.       After reviewing the extensive evidence

establishing defendant's abusive behavior, the judge stated:

            Defendant ignores that the evidence in this
            case was memorable and overwhelming. Rarely
            is the [c]ourt presented with such classic
            domestic   violence   behavior.      In   fact,
            [d]efendant's abusive behavior did not confine
            itself to the privacy of the parties' home
            where it would be the subject of a "he said/she
            said" credibility determination.       Instead,
            [d]efendant exhibited his behavior in a
            fashion that it could be objectively reviewed
            in the form of emails, letters, taped

                                      3                             A-1037-17T2
            telephone conversations in which he berated
            [p]laintiff and their child as well as abusive
            and threatening messages to the [c]ourt and
            its staff.

Defendant did not appeal that ruling.

      In March 2014, defendant again moved to vacate or, in the

alternative, to amend the FRO to allow him to have contact with

Sara and to reinstate his parenting time.           On April 24, 2014, the

motion judge denied defendant's motion in its entirety, concluding

defendant's motion was "essentially the same application" that was

"denied less than ten months before."           K.L. I. (slip op. at 6).

Defendant appealed.    We affirmed the denial of defendant's motion,

finding defendant "failed to present any significant change in

circumstances that would warrant modification of the FRO."               Id.

at 8.      We concurred with the motion judge's assessment that

defendant's applications were "glaringly deficient, in light of

the   record   that   clearly    established    defendant's    history     of

threatening and assaultive behavior."          Id. at 10).

      In   December   2016,     defendant   moved    to   dismiss   certain

provisions of the FRO.        The motion was denied without prejudice

due to a procedural deficiency.          Several months later, defendant

again moved to dismiss the provisions of the FRO: (1) preventing

him from having any contact or parenting time with Sara; (2)

preventing him from any contact with plaintiff regarding parenting


                                     4                              A-1037-17T2
issues; and (3) preventing him from having any contact with five

other individuals.     The motion also sought an award of joint legal

custody of Sara and parenting time.       On March 15, 2017, the trial

court denied the motion "subject to a best interests evaluation."

The statement of reasons accompanying the order required plaintiff

and defendant "to engage in a best interest evaluation on behalf

of [Sara]," by a psychologist mutually selected by the parties.

The judge further stated:

              The best interest evaluation shall include,
              but is not limited to inquiries involving: (1)
              the psychological functioning/capacity of
              both parents; (2) the impact their conflicts
              have had on [Sara's] emotional well-being; (3)
              an appropriate visitation plan for [defendant]
              and [Sara] which takes into consideration
              [defendant's] Texas residence; and (4) the
              recommendation of therapies, including but not
              limited to reunification therapy sessions. .
              . . Upon completion of the evaluation(s), the
              parties (through counsel) must confer with one
              another and attempt to reach a mutually
              acceptable resolution.     Assuming they are
              unable to do so, either party may seek relief
              by way of regular FM motion, complete with the
              best   interests    evaluation(s)   for   this
              [c]ourt's consideration.

     The judge further ordered defendant "shall be prohibited from

filing    any    further   applications   for      relief    without     prior

permission from this [c]ourt to do so.             Though [defendant] is

entitled to submit requests for relief, same must be pre-approved

prior    to   converting   the   submission   to   a   FM   motion."       This


                                     5                                 A-1037-17T2
requirement was imposed after defendant had filed six prior motions

involving the "the same type of application."              Additionally, the

court noted defendant had filed numerous procedurally deficient

motions despite being made aware of the deficiencies, forcing

plaintiff to incur additional counsel fees and costs.               The trial

court determined it "will no longer permit [defendant] to misuse

motion practice or abuse the judicial process through repetitive

filing of deficient motions, to which [plaintiff] must ultimately

respond and incur substantial fees."             Defendant did not appeal

this ruling.

      In July 2017, defendant again moved to               vacate    the same

provisions   of   the   FRO,   allow   scheduled     telephonic     and     Skype

communication with Sara, allow unlimited communication by email

with Sara, implement specified parenting time with Sara, permit

contact with plaintiff regarding parenting issues, and vacate the

FM motion filing restrictions.             On October 3, 2017, the trial

court denied the motion in its entirety.               In an accompanying

statement of reasons, the trial court provided the following basis

for declining to modify the FRO.           Neither plaintiff nor her family

consented to dissolving the FRO.            Plaintiff certified she still

lives in "extreme fear" of defendant, as does Sara and her extended

family.    While recognizing defendant had complied with the FRO,

had   no   problems     with   alcohol      abuse,   and   had    engaged        in

                                       6                                  A-1037-17T2
psychological counselling, the trial court concluded defendant had

acted   in   "bad   faith"   by   engaging   in   "continuously   frivolous

litigation under this docket in the Family Part."            Weighing the

factors set forth in Carfagno v. Carfagno, 288 N.J. Super. 424,

435 (Ch. Div. 1995), the trial court determined defendant did not

meet his burden and concluded the FRO must continue in full force.

     The trial court declined to adopt the recommendations of the

best interest evaluation submitted by defendant and denied his

application for joint legal custody, expanded parenting time, and

limited contact with plaintiff in light of the denial of his

application to modify the FRO.

     With regard to reconsideration of the FM motion filing pre-

approval requirement, the trial court deemed the motion untimely

under Rule 4:49-2.     Substantively, the trial court agreed with the

reasoning     for    establishing     the    pre-approval    requirement,

recognizing the "incredibly negative effect" of frivolous motions

in Family Part cases.        The court emphasized this was defendant's

seventh motion to modify provisions in the FRO, several of which

were procedurally deficient even after the trial court brought the

deficiencies to defendant's attention.        The trial court also noted

defendant's misreading of the filing restriction.             This appeal

followed.

     Defendant raises the following issues on appeal:

                                      7                             A-1037-17T2
          POINT I

          THE COURT ERRED BY FAILING TO UNCONDITIONALLY
          REMOVE FROM THE FRO ALL OTHER NAMES (BUT
          [K.L.]) RAMMED IN ILLEGALLY, WITH LITTLE OR
          NO FACTUAL BASIS.

          POINT II

          THE COURT ERRED BY FAILING TO REMOVE FROM THE
          FRO MY DAUGHTER ([Sara]) RAMMED IN ILLEGALLY,
          REINSTATE   MY   PARENTING  RIGHTS   STRIPPED
          ILLEGALLY, AND EXPAND MY PARENTING RIGHTS PER
          BEST INTERST EVALUATION.

          POINT III

          THE COURT ERRED BY FAILING TO REMOVE
          RESTRICTIONS ON MY FUTURE FM MOTIONS ENTERED
          WITH NO FACTUAL OR LEGAL BASIS.

          POINT IV

          THE COURT ERRED BY FAILING TO RESTRICT MY
          ADVERSARY'S REPEATED ATTEMPTS FOR COUNSEL
          FEES.

     Our review of a Family Part's order is limited.        Cesare v.

Cesare, 154 N.J. 394, 411 (1998).        We do not disturb a trial

court's   factual    findings   unless   unsupported   by   "adequate,

substantial and credible evidence," Rova Farms Resort, Inc. v.

Investors Ins. Co. of Am., 65 N.J. 474, 483-84 (1974), and we pay

particular deference to the Family Part's expertise, Cesare, 154

N.J. at 412-13.

     Relief from an FRO is governed by N.J.S.A. 2C:25-29(d), which

requires a showing of good cause.      In Kanaszka v. Kunen, 313 N.J.


                                   8                           A-1037-17T2
Super. 600, 607-08 (App. Div. 1998), we adopted the eleven non-

exclusive Carfagno factors the trial court should consider when

determining whether good cause has been shown:

           (1) whether the victim consented to lift the
           restraining order; (2) whether the victim
           fears the defendant; (3) the nature of the
           relationship between the parties today; (4)
           the number of times that the defendant has
           been convicted of contempt for violating the
           order; (5) whether the defendant has a
           continuing involvement with drug or alcohol
           abuse; (6) whether the defendant has been
           involved in other violent acts with other
           persons; (7) whether the defendant has engaged
           in counseling; (8) the age and health of the
           defendant; (9) whether the victim is acting
           in good faith when opposing the defendant's
           request; (10) whether another jurisdiction has
           entered a restraining order protecting the
           victim from the defendant; and (11) other
           factors deemed relevant by the court.

           [Carfagno, 288 N.J. Super. at 435.]

      The trial court must explore and consider the history of the

relationship and prior acts of domestic violence "to fully evaluate

the   reasonableness    of    the   victim's     continued    fear   of    the

perpetrator"   and     "the   necessity    for    continued    protection."

Kanaszka, 313 N.J. Super. at 607-08 (citations omitted).             However,

"[t]he linchpin in any motion addressed to dismissal of a final

restraining order should be whether there have been substantial

changed circumstances since its entry that constitute good cause

for consideration of dismissal."         Id. at 609.    The same analysis


                                     9                                A-1037-17T2
applies   to   applications   to   modify   or   eliminate   no   contact

provisions relating to additional individuals imposed by an FRO.

See G.M. v. C.V., 453 N.J. Super. 1, 12-13 (App. Div. 2018); T.M.S.

v. W.C.P., 450 N.J. Super. 499, 502 (App. Div. 2017); Kanaszka,

313 N.J. Super. at 608; N.J.S.A. 2C:25-29(d).

     In G.M., we explained the burden imposed on the party seeking

to modify or dissolve the FRO and the procedures to be employed

by the trial court:

                The party asking to modify or dissolve
           the FRO has the "burden to make a prima facie
           showing   [that]   good   cause   exists   for
           dissolution of the restraining order prior to
           the judge fully considering the application
           for dismissal." Kanaszka, 313 N.J. Super. at
           608.    That party must show "substantial
           changes in the circumstances" from what
           existed at the final hearing for the court to
           "entertain the application for dismissal" in
           order that the victim is not "forced to
           repeatedly   relitigate    issues   with   the
           perpetrator, as that itself can constitute a
           form of abusive and controlling behavior."
           Ibid.    A plenary hearing should only be
           ordered where this burden is met and there are
           "facts in dispute material to a resolution of
           the motion . . . .     Conclusory allegations
           should be disregarded." Ibid. (citing Lepis
           v. Lepis, 83 N.J. 139, 159 (1980)).

           [G.M., 453 N.J. Super. at 12-13 (alteration
           in original).]

     Applying these principles, we are satisfied the record fully

supports the Family Part's decision to deny defendant's motion in

its entirety.    Defendant's latest motion failed to present any

                                   10                             A-1037-17T2
significant     change   in   circumstances   that   would   warrant

modification of the FRO.      In June 2013, the judge undertook a

detailed review and carefully analyzed the Carfagno factors.        In

the absence of any subsequent significant change, we agree with

the motion judge's conclusion that defendant presented no reason

to revisit the most recent ruling entered less than ten months

earlier, which thoroughly addressed all of defendant's arguments.

The judge's comprehensive statement of reasons fully explored and

considered the extensive history of domestic violence between the

parties.    See Kanaszka, 313 N.J. Super. at 607.

     Defendant also argues the trial court erred by not vacating

the restriction against filing any further applications for relief

without obtaining prior permission from the trial court to do so.

Here, the restriction does not prevent defendant from seeking

relief.    Instead, the restriction only requires pre-approval prior

to converting the application to an FM motion.   Notably, defendant

does not contend he has been denied pre-approval by the trial

court.

     We are also mindful of the requirement that applications to

dissolve or modify an FRO must be heard by "the same judge who

entered the order, or has available a complete record of the

hearing or hearings on which the order was based." N.J.S.A. 2C:25-

29(d).     The "complete record" requirement includes a complete

                                 11                          A-1037-17T2
transcript of the FRO hearing.        Kanaszka, 313 N.J. Super. at 606.

Screening to determine if a repetitively filing defendant met the

statutory requirements may be appropriate since failure to provide

a complete record of the final FRO hearing is grounds for denial

of the motion.    See id. at 607 ("Without the benefit of the final

hearing transcript, the motion judge was unable to fully consider

[defendant's] arguments.").      Here, the filing restriction affected

only applications sought to be filed in the FM action, not the

domestic violence proceeding.

     Although applied infrequently, restrictions against filing

prospective motions are appropriate in limited circumstances.              A

trial   court    has   the   power   to   enjoin   prospective   harassing

litigation.     D'Amore v. D'Amore, 186 N.J. Super. 525, 530 (App.

Div. 1982).     "However, 'that power must be exercised consistently

with the fundamental right of the public to access to the courts

in order to secure adjudication of claims on their merits.'"

Rosenblum v. Borough of Closter, 333 N.J. Super. 385, 396 (App.

Div. 2000) (quoting D'Amore, 186 N.J. Super. at 530).               Absent

finding a need to control baseless litigation, restricting access

to the court is an abuse of discretion.            Parish v. Parish, 412

N.J. Super. 39, 51 (App. Div. 2009)

     Defendant relies on the Chancery Division opinion in D'Amore.

D'Amore did not involve a party who repeatedly filed frivolous

                                     12                            A-1037-17T2
motions causing the opposing party to incur litigation costs and

absorbing precious court resources.                   Nor did D'Amore address the

power to enjoin motions where a party had filed numerous frivolous

motions.    In such circumstances, restricting access to the courts

may be warranted.        "The prehearing examination and screening of

motions    is   particularly        warranted         where   the   history   of   the

litigation      demonstrates        the   use    of    repetitive    and   frivolous

motions."       Kozak v. Kozak, 280 N.J. Super. 272, 277 (Ch. Div.

1994).

     Considering        the     history         of     repetitive,     procedurally

deficient, and meritless filings by defendant, we cannot conclude

the trial court abused its discretion by continuing the pre-

approval     process.         The    pre-filing         approval    requirement      is

reasonable, not unduly burdensome, and does not unfairly prejudice

either party.      See Parish, 412 N.J. Super. at 75 (Ashrafi, J.,

concurring and dissenting).

     The argument raised by defendant in Point IV is without

sufficient merit to warrant discussion in a written opinion.                         R.

2:11-3(e)(1)(E).

     Affirmed.




                                          13                                  A-1037-17T2